DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-4 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/04/2021.
Applicant's election with traverse of Species D in the reply filed on 11/04/2021 is acknowledged.  The traversal is on the ground(s) that claim 1 has been amended to include the outer surface comes in contact with the wall surface in a position at a distance from an end of the contact plate. Applicant argues the edge of plate 7a of Marjollet contacts the inner surface of shell 3, which causes deformation of the plate 7a, and thus the special technical feature is not obvious over the prior art. 
 This is not found persuasive because Applicant appears to be reading a negative limitation from the specification in to the claim, which is not permitted, and further appears to be treating the intended use of the seal structure as positive recitations.
First, the claim does not preclude the edge of the plate 7a from contacting the shell, no such negative limitation is recited.  The claim recites “the outer surface is configured to come into contact with the wall surface in a position at a distance from an end of the contact thin plate.” This does not suggest the end of the contact thin plate cannot also be in contact with the wall surface, as suggested by Applicant.  More importantly, as discussed in the claim . 
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
Regarding claim 1, the preamble recites “a seal structure for a heat exchanger…to be mounted on a baffle plate in a shell included in the heat exchanger and is partially in contact with a wall surface on an inner surface side of the shell…” and subsequent recitations of the  “wall” and “wall surface” are considered statements of intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 217401). In the instant case, the claims are directed to a “seal structure” and thus limitations directed to the intended use of the seal structure, namely the heat exchanger, its baffle and walls, are given limited patentable weight. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 5, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the recitation “the thin plates are in contact with the wall surface…an outer surface of the contact thin plate…the outer surface is configured to come in contact with the wall surface” is unclear.  The specification does not provide the “thin plates” in contact with the wall surface, as claimed, but rather only the contact thin plate of the thin plates (see Fig. 1-12).  It is also unclear how all of the think plates can be configured to be in contact with the wall surface, while the contact thin plate is positioned between the wall and the remainder of the plates. The claim is thus inconsistent with the disclosure, and it is unclear how to interpret the recitations at issue (see MPEP 2173.03).
Regarding claim 1, the recitation “an outer surface of the contact thin plate serving as a surface on an outside of the curve among surfaces arranged in a thickness direction of the contact thin plate is in contact with the wall surface” it is unclear what “surfaces arranged in a thickness direction” means.  The thickness direction changes, presumably, with the curvature thereof.  It is also unclear what “surfaces” are being referenced, as a plurality of surfaces are already recited in the claim. 
Regarding claim 8, the recitation “pressing force” lacks antecedent basis.
Regarding claim 8, the recitation “a mounting position onto the baffle plate” is unclear, as it is unclear which component’s mounting position is being referred to.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hasegawa (JP08105386), provided in the IDS dated 5/20/2020.
	Regarding claim 1, Hasegawa discloses (see Fig. 1 & 3) a seal structure (seal portion 30) for a heat exchanger (gas cooler - ¶[0001]), the seal structure comprising a seal plate (plate formed by laminated plates 33,34,35) to be mounted on a baffle plate (28) disposed in a shell (C) included in the heat exchanger and is partially in contact with a wall surface on an inner surface side (see surface of 38) of the shell, the seal plate is composed of a plurality of thin plates (33, 34, 35) which are laminated, the thin plates are in contact with the wall surface while being curved by elastic deformation, and a contact thin plate (33) serving as one of the thin plates located on an outermost side of the curve is in contact with the wall surface, an outer surface of the contact thin plate serving as a surface on an outside of the curve among 
Regarding claim 7, Hasegawa further discloses a heat exchanger (14 or 15) comprising: the seal structure according to claim 1, as detailed above, that is mounted on the baffle plate (28) and closes a gap (see gap between 28 & 38) between a wall surface of the shell and the baffle plate in the shell; the baffle plate; and the shell in which the baffle plate is disposed.
Regarding claim 8, Hasegawa discloses the limitations of claim 1, and Hasegawa further discloses a length (see length of 33) from a mounting position onto the baffle plate to an end of the contact thin plate located on the wall surface side is longer than a length (see length of 34 or 35) from the mounting position onto the baffle plate to an end on the wall surface side of each of at least some of the thin plates other than the contact thin plate, and pressing force in a direction toward the wall surface is applied from the thin plates other than the contact thin plate into a position other than the end of the contact thin plate (see position of 34, 35 relative to the end of 33).
Claim(s) 1, 5 and 8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Budnick (US20150322807). 
	Regarding claim 1, Budnick discloses (see Fig. 3) a seal structure (finger seal 64) for a heat exchanger (this is a statement of intended use, as detailed above), the seal structure comprising a seal plate (plate formed by laminated plates 68A, 68B) to be mounted on a baffle 
Regarding claim 5, Budnick discloses the limitations of claim 1, and Budnick further discloses an end side (see end of 68B) of the contact thin plate located on the wall surface side is folded back toward a side opposite to a side where the outer surface is located so as to make the outer surface in contact with the wall surface.
Regarding claim 8, Budnick discloses the limitations of claim 1, and Budnick further discloses a length (see length of 68B) from a mounting position onto the baffle plate to an end of the contact thin plate located on the wall surface side is longer than a length (see length of 68A) from the mounting position onto the baffle plate to an end on the wall surface side of each of at least some of the thin plates other than the contact thin plate, and pressing force in a direction toward the wall surface is applied from the thin plates other than the contact thin .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fandry (US20060076126)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763